UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RELIANT SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 27-0206541 (State of Incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer ID No.) 3050 E. Chevy Chase Drive Glendale, CA 91206 Tel. (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Patrick C. Brooks 3050 E. Chevy Chase Drive Glendale, CA 91206 Tel. (Name and Address and Telephone Number of Agent for Service) Copy to: Joseph Drucker, Esq. 43 Sawgrass Street Jackson, NJ 08827 Tel. ax Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effectiveness until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8 (a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said section 8 (a) shall determine. CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share (2) (3) Proposed Maximum Aggregate Offering Price (2) Amount of Registration fee Shares of CommonStock, no par value $ $ $ This registration statement pertains to 5,000,000 shares of common stock. Of these shares, 2,000,000 shares are offered by the Registrant and 3,000,000 shares are offered by a selling stockholder. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) of the Securities Act. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. 2 The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS 2,000,, INC. RELIANT SOLUTIONS, INC. This prospectus relates to: (i) the initial public offering of our common stock, in which we are offering 2,000,000 shares on a “best efforts, all-or-none” basis (the “Primary Offering”)and (ii) the resale by a selling stockholder of up to 3,000,000 shares of our common stock (the “Stockholder Offering”). We have arbitrarily set an offering price of $0.01 per share of common stock offered through this prospectus. No public market currently exists for the shares being offered. While we will receive the proceeds from the sale of our shares in the Primary Offering, we will not receive any of the proceeds from the sale of the shares in the Stockholder Offering.We are an “emerging growth company” under applicable Securities and Exchange Commission rules and will be subject to reduced public company reporting requirements. The offering is self-underwritten; the shares offered by the Company will be sold directly to the public by Mr. Patrick C. Brooks, our sole director and officer. He will not receive a commission or other form of remuneration for his service.The offering will terminate on the earlier of: (i) the date when all 2,000,000 shares are sold, (ii) 180 days from the effective date of this prospectus, or any extension thereto. In the sole discretion of the Company, the offering can be extended for an additional period of 90 days. If the offering is extended, it will terminate no later than the last day of the 90 day extension period. If the offering is not fully subscribed within the offering period or any extension thereto, all Subscription Amounts received by us will be returned to subscribers, without interest or deduction of any kind, within two business days of the expiration of the offering. During the offering period, the Company will deposit the Subscription Amounts in a segregated non-interest bearing account we control. It is not a trust, escrow or similar account. Subscription Amounts will be deposited with Bank of America, NA until such time as we receive $20,000 at which time we will remove these funds for use as set forth in the Use of Funds section of this Prospectus. As Subscription Amounts will be in our sole control, such funds will be subject to the risk that creditors could attach these funds during the offering period. See the section titled “Plan of Distribution” herein. THE COMPANY IS CONSIDERED TO BE IN AN UNSOUND FINANCIAL CONDITION. OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANT HAS ISSUED AN AUDIT OPINION FOR RELIANCE SOLUTIONS, INC. WHICH INCLUDES A STATEMENT EXPRESSING SUBSTANTIALDOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE RISK FACTORS SET FORTH IN THE SECTION HEADED “RISK FACTORS’ BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is September 10, 2012 3 TABLE OF CONTENTS Page Prospectus Summary 5 Financial Summary 7 Cautionary Note Regarding Forward-Looking Statements 7 Risk Factors 8 Use of Proceeds 15 Determination of Offering Price 16 Dilution 16 Plan of Distribution 17 Principal Stockholders 21 Selling Stockholder 22 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Description of Business 27 Description of Property 35 Directors and Executive Officers 35 Code of Ethics 40 Executive Compensation 40 Certain Relationships and Related Transactions 41 Market for Registrant’s Common Stock 42 Interests of Named Experts and Counsel 42 Description of Capital Stock 42 Dividends 43 Transfer Agent 43 Litigation 43 Legal Matters 43 Experts 44 Indemnification 44 Disclosure of Commissioner’s Position on Indemnification 44 Reports to Security Holders 45 Available Information 45 Financial Statements 47 You should rely only on the information contained in this prospectus or any related prospectus supplement, including the content of all documents incorporated by reference into the registration statement of which this prospectus forms a part.We have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. The information contained in this document or incorporated by reference herein is accurate only on the date of this document.Our business, financial condition, results of operations and prospects may have changed since such date.Other than as required under the federal securities laws, we undertake no obligation to publicly update or revise such information, whether as a result of new information, future events or any other reason. 4 PROSPECTUS SUMMARY This summary highlights selected information described in more detail later in this prospectus, but does not purport to contain all of the information you should consider in making an investment decision. You should also read the entire prospectus, including the risks of investing in our securities discussed in the section entitled “Risk Factors” and the financial statements and related notes appearing elsewhere in this prospectus. Unless the context indicates otherwise, references to “we,” “our,” “us,” or the “Company,” are to Reliant Solutions, Inc. About Our Company We are a start-up company organized under the laws of Colorado on July 22, 2012. We are without revenues or operations, we have minimal assets. To date, our operations have been limited to organizational activities, development of a business plan and initial steps in the implementation of our business plan. We intend to engage in the business of offering general business services/support to start-up companies; small and medium sized business planning to expand; individuals, other businesses and organizations; and, “going public” companies and small public companies. We plan to offer a comprehensive service tailored to the client’s needs and desired goals. We have not conducted an economic feasibility study into the likelihood of success of our business. We have minimal capital resources. As of July 31, 2012, stockholder’s equity totaled $3,500. We have cash on hand of $6,000 and liabilities of $2,500. Our auditors have issued a “going concern” opinion. This means that there is substantial doubt that we will be an ongoing business for the next twelve months. We believe that this opinion is, in part, based on the fact that we have minimal capital, experienced losses and dependent on the infusion of capital in order to operate our business. There is no assurance that additional financing will be available to us. If we are unable to obtain financing, we will be unable to continue the implementation of our business plan. In this eventuality we may suspend or cease operations We are an “emerging growth company” within the meaning of the federal securities laws. For as long as we are an emerging growth company, we will not be required to comply with the requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, the reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and the exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We intend to take advantage of these reporting exemptions until we are no longer an emerging growth company. For a description of the qualifications and other requirements applicable to emerging growth companies and certain elections that we have made due to our status as an emerging growth company, see “RISK FACTORS - We are an “emerging growth company” and we cannot be certain if we will be able to maintain such status or if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors” and “DESCRIPTION OF BUSINESS – Jumpstart Our Business Startup Act.” We do not believe that we are a blank check company as defined in Rule 419 of Regulation C. We have a specific business plan we intend to implement. Our business plan is discussed in the section titled “DESCRIPTION OF BUSINESS;” all steps taken to date to implement our business plan are indicated therein. Further, we have no plan or intention to engage in a merger or acquisition with an unidentified company, companies, entity or person. Moreover, our officers and directors and our affiliates do not intend that, the Company once it is reporting, be used as a vehicle for a private company to become a reporting company. There is no public trading market for our common stock. Our shares are not and have not been listed or quoted on any exchange or quotation system. As a result, an investor may be unable to liquidate his investment should he desire to do so. 5 The Offering This prospectus relates to: (i) the Primary Offering in which the Company is offering 2,000,000 shares ofcommon stock on a “best efforts, all-or-none” basis and (ii) the Stockholder Offering in which a selling stockholder is offering up to 3,000,000 shares of common stock. The offering price is fixed at $0.01 per share for both newly issued shares and those being sold by a current stockholder.While we will receive the proceeds from the sale of the common stock we offer, we will not receive any of the proceeds from the sale of common stock offered by the selling stockholder. The Issuer: Reliant Solutions, Inc., a Colorado corporation. Securities Being Offered: The Company is offering 2,000,000 shares of common stock. The selling stockholder is offering up to 3,000,000 shares of our common stock Offering Price: Shares of common stock in the Primary Offering will be offered and sold at $0.01 each. Shares of common stock in the Stockholder Offering will be offered and sold at $0.01 per share. Number of Shares to beSold in This Offering: 5,000,000 shares of common stock. Common Stock Outstanding Before Offering: As of the date of this prospectus, 6,000,000 shares of our common stock are issued and outstanding. Common Stock Outstanding After the Offering: Upon the completion of this offering, 8,000,000 shares of our common stock will be issued and outstanding. Terms of the Offering: The offering is self underwritten on a “best efforts, all-or-none” basis. The offering will be sold on our behalf by our sole director and officer upon effectiveness of this prospectus. The offering will terminate upon the earlier to occur of: (i) the sale of all 2,000,000 shares of stock offered by us, or (ii) 180 days from the effective date of this prospectus, or any extension thereto. In the sole discretion of the Company, the offering can be extended for an additional period of 90 days. The selling stockholder will determine when and how the shares of common stock included in the Stockholder Offering will be sold. Use of Proceeds: We intend to use the net proceeds from the sale of our 2,000,000 shares (after deducting estimated offering expenses payable by us) for professional fees, website development, general office expenses, and other working capital purposes.See “USE OF PROCEEDS” on page13for more information on the use of proceeds. We will not receive any proceeds from the sale of shares of common stock by the selling stockholder who is simultaneously offering 3,000,000 shares of common stock under this prospectus. Market for our CommonStock: There is no public market for our shares. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority (“FINRA”) for our common stock to be eligible for trading on the OTC Bulletin Board and/or the OTC QB. We do not yet have a market maker who has agreed to sponsor our application. There is no assurance that a market maker will agree to sponsor our application to FINRA or that any such application will be successful.Further, even if our application is successful, there is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Risk Factors: An investment in our securities involves a high degree of risk. Prospective investors should carefully consider the risk factors set forth under “RISK FACTORS” section hereunder and the other information contained in this prospectus before making an investment decision regarding our common stock. Where You Can Find Us: Our principal executive offices are located at 3050 E. Chevy Chase Drive, Glendale, CA 91206. Our telephone number is and our fax number is 6 FINANCIAL SUMMARY The following financial summary should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. This summary is taken from our audited balance sheet and statement of operations for the fiscal year ended July 31, 2012. Year ended July 31, 2012 Balance Sheet Total Assets $ Total Liabilities $ Stockholders Equity (Deficit) $ Year ended July 31, 2012 Statements of Operations Revenues $ 0 Total Expenses $ Net Income - (Loss) $ ) CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this prospectus contains “forward-looking statements.” These forward-looking statements are contained principally in the sections titled “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Description of Business,” and are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. The forward-looking statements herein represent our expectations, beliefs, plans, intentions or strategies concerning future events, including, but not limited to: our future financial performance; the sufficiency of our cash balances for future needs; our future operations; the relative cost of our operation methods as compared to our competitors; new production projects, entry and expansion into new markets; our competitive advantages over our competitors; brand image; our ability to meet market demands; the sufficiency of our resources in funding our operations; and our liquidity and capital needs. 7 Our forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Moreover, our forward-looking statements are subject to various known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. These risks, uncertainties and other factors include but are not limited to: the risks of limited management, labor and financial resources; the risks generally associated with develop stage companies; our ability to establish and maintain adequate internal controls; our ability to obtain a listing on the OTC Bulletin Board and/or the OTC QB and maintain a market in our securities; and our ability obtain financing, if and when needed, on terms that are acceptable. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. RISK FACTORS The shares being offered herein are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who could afford to lose the entire amount invested. Before purchasing our shares, you should carefully consider the following factors relating to this offering, our business and prospects. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected. In such case, you may lose all or part of your investment.You should carefully consider the risks described below and the other information in this prospectus before investing in the shares. Risks associated with our Company: We are a newly formed corporation. The likelihood of our success should be considered in the light of the problems, expenses, difficulties, complications and delays frequently encountered by a newly formed enterprise without an operational history. We were recently formed, organized on July 22, 2012. To date, our activities have been limited to organizational endeavors, development of a business plan and initial steps in the implementation of our business plan. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small development stage company starting a new business and the highly competitive environment in which we will operate. There is no basis for an assumption that our plans will either materialize or prove successful. Purchase of the securities offered hereby must be regarded as placing funds at significant risk and the probable loss of the entire investment. Our auditor has expressed substantial doubt as to our ability to continue as a going concern. Our auditor has issued a “going concern” opinion and has expressed substantial doubt about our ability to continue as a going concern for the next 12 months. Our continuance as a going concern is dependent on our ability to obtain equity or debt financing, become operational and generate profitable revenues. Even if we do obtain additional capital, the outcome or success of our operations cannot be predicted at this time. Our financial statements do not include any adjustments for these uncertainties. If we cannot continue as a viable entity, we will suspend or cease operations. If this were to occur, stockholders will lose their entire investment. We will require additional capital to implement our business plan and without such financing we may be unable to commence operations. We intend to raise additional capital through public or private debt or sale of equity to fully implement our business plan. Such financing may not be available. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. No assurance can be given that such funds will be available or, if available, that it will be on terms satisfactory to us. If we are unable to obtain financing, we will not be able to fully implement our business plan and may have to cease operations. See “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – Capital Resources and Liquidity.” 8 We lack an operating history and expect to incur losses in the future. There is no assurance that our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we may suspend or cease operations. We have not started our business or generated any revenues. Based on our current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating revenues. Our ability to generate revenues from our services and maintain profitability and positive cash flow is dependent upon: · completion of this offering · obtaining additional capital · our ability to attract clients who will engage our services. We cannot assure you that any of the foregoing prerequisites will be accomplished. If we fail, we may have to suspend or cease operations. We do not have any clients and we cannot assure you that we will ever have any. Even if we obtain clients, there is no assurance that our operations will be profitable. We do not have any clients. Even if we obtain clients, there is no assurance that our operations we will be profitable. If we cannot operate profitably, we may have to suspend or cease operations. We are small company with minimal capital, we are unlikely to obtain significant capital with which to conduct business. Accordingly, we must necessarily limit the marketing of our services. As a result, we may be unable to attract enough clients to operate profitably. If we do not make a profit, we may have to suspend or cease operations. Because we are small and unlikely to raise more than limited capital, we must limit the marketing of our services. Because we will be limiting our marketing activities, we may be unable to attract sufficient clients to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations. Our sole director and officer, Patrick Brooks, will be devoting a limited amount of time to our operations; our operations may be sporadic which may result in periodic interruptions or suspensions of operations. This activity could prevent us from attracting and retaining clients and result in a lack of revenues that may cause us to suspend or cease operations. Mr. Brooks will be devoting a limited amount of time to our operations. He will be devoting up to 45 hours per month to our business. Because Mr. Brooks will devote limited time to our business, our operations may be sporadic and occur at times which are convenient to him. This may result in periodic interruptions or suspensions of our business plan.Such delays could have a significant negative effect on the success of the business. We are highly dependent on the services of Patrick Brooks, our sole officer and sole director. Our success depends, to a substantial degree, on the efforts and abilities of Patrick Brooks. The loss of the services of Mr. Brooks would have a material adverse effect on us. We do not maintain key person insurance. Our ability to become profitable and continue as a going concern will be dependent on our ability to attract, employ and retain highly skilled individuals to serve our clients. The nature of our business requires that we employ “skilled persons,” to perform skilled and specialized tasks for our clientele. We define “skilled persons” as professionals with defined skill sets including auditing, corporate accounting, bookkeeping, public company compliance reporting, finance, business writing, and research and development. 9 While we have identified several skilled persons whom we plan on contacting for assignment with our Company, as of the date hereof, we have not contacted nor have we entered into any agreements with any such persons.While we are confident that we will be able to locate such persons, there is no assurance that skilled persons will be available and willing to work with us. As our business grows, we will need to attract additional employees which we might not be able to do. We have one part-time officer. In order to grow and implement our business plan, we would need to add managerial talent to support our business plan. There is no assurance that we will be successful in adding such managerial talent. We may not be able to compete successfully with current and future competitors. We have many potential competitors in the business support industry. We will compete with other companies, most of which have far greater marketing and financial resources and experience than we do. We cannot assure you that we will be able to penetrate our intended market and be able to compete profitably, if at all. In addition to established competitors, there is ease of market entry for other companies that choose to compete with us. Effective competition could result in price reductions, reduced margins or have other negative implications, any of which could adversely affect our business and chances for success. Competition is likely to increase significantly as new companies enter the market and current competitors expand their services. Many of these potential competitors are likely to enjoy substantial competitive advantages, including: larger staffs, greater name recognition, larger customer bases and substantially greater financial, marketing, technical and other resources. To be competitive, we must respond promptly and effectively to the challenges of financial change, evolving standards and competitors’ innovations by continuing to enhance our services and sales and marketing channels. Any pricing pressures, reduced margins or loss of market share resulting from increased competition, or our failure to compete effectively, could damage our business and chances for success. We are partially dependent on the financial support of Mr. Brooks. We are partially dependent on the financial support of Mr. Brooks. He has verbally agreed to provide us with funds, in the form of an unsecured, non-interest bearing loan, for a period of up to two years, to enable the Company to comply with the periodic reporting requirements of the Securities Exchange Act of 1934. Such costs for legal and accounting fees can be substantial. Should this funding become necessary, it will create a further liability of the Company to be reflected on our financial statements. Mr. Brooks’ commitment is not contractual and could cease at any moment in his sole and absolute discretion. Subject to negotiation, our fees may be paid in the form of restricted stock of our clients. In certain situations, we may negotiate with our clients to receive all or a portion of payment owed to us for services rendered in the form of equity in that client’s company. Such determination will be made by our officer, Patrick Brooks. While we generally prefer to receive cash compensation, our officer may believe that certain situations require the receipt of restricted common stock as compensation. Risks associated with receiving restricted common stock as compensation include, but are not limited to, 1) problems of liquidity where no market exists for such equity and therefore the Company cannot sell such equity and realize cash; 2) the client goes out of business and such equity is rendered worthless; 3) the equity is sold for less than the value of services provided by us to the client. Any loss we experience related to equity compensation could have a material effect on our ability to become profitable, and in the long term, to continue as a going concern. We do not maintain liability insurance; if a judgment is rendered against us, we may have to cease operations. We do not maintain any liability insurance and do not intend to maintain such insurance in the future. Because we do not have liability insurance, if we are made a party to a lawsuit, we may not have sufficient funds to defend the litigation. In the event that we do not defend the litigation or a judgment is rendered against us, we may have to cease operations. 10 We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate doing so in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting us at such time as our board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if our stock price appreciates. Although we are not a California corporation, our Company may be subject to a number of key provisions of the California General Corporation Law. Our business operations are located in the state of California. Under Section 2115 of the California General Corporation Law (the “CGCL”), corporations not organized under California law are stillsubject to a number of key provisions of the CGCL. This determination is based on whether the corporation has significant business contacts in California and if more than 50% of its voting securities are held of record by persons having addresses in California. For the immediate future, we foresee a majority of our business operations, revenue and payroll will being conducted in, derived from, and paid to residents of California. Therefore, depending on our ownership, we could be subject to certain provisions of the CGCL. Among the more important provisions are those relating to the election and removal of directors, cumulative voting, standards of liability and indemnification of directors, distributions, dividends and repurchases of shares, shareholder meetings, approval of certain corporate transactions, dissenters’ and appraisal rights, and inspection of corporate records. Risks associated with this offering: Management has the ability to exercise significant influence over us. Our sole director and officer, Mr. Brooks, is deemed to beneficially own 83.3% of our outstanding shares.As a result of this concentration of ownership, together with the fact that he serves in multiple capacities, he is in a position to exercise an unusually large degree of control and discretion over all matters, including matters requiring stockholder approval. Our Articles of Incorporation do not provide for cumulative voting. We are selling this offering without an underwriter and may be unable to sell any shares. Unless we are successful in selling all of the shares and receiving the proceeds therefrom, we may have to seek alternative financing to implement our business plan. If we are unable to sell the shares offered, you will receive a return of your Subscribed Amount. This offering is self-underwritten, that is, we are not engaging the services of an underwriter to sell the securities; We intend to sell the shares offered through our officer and director, who will not receive a commission or any other form of compensation. He will offer the shares to friends, relatives, acquaintances and business associates; however, there is no assurance that he will be able to sell any of the securities. In the event that the offering is not fully subscribed, before the expiration date, all funds raised will be promptly returned to the subscribers, without interest or deduction. See “PLAN OF DISTRIBUTION.” There is no public trading market for our securities; you may not be able to resell your securities. There is currently no public trading market for our securities. Therefore, there is no central place, such as a stock exchange or electronic trading system, through which you could resell your securities. Our Company has not applied to have its securities quoted on any exchange or electronic trading system. Subsequent to the completion of this offering, we intend to take steps to have our securities quoted on the OTC Bulletin Board and/or the OTC QB. We cannot assure you that any such application will be approved. If you do wish to resell your securities, you may have to locate a buyer and negotiate your own sale. 11 The offering price of our shares of common stock was arbitrarily determined. It bears no relationship to book value, assets or earnings or any other recognized criteria of value. Therefore, the offering price should not be considered as an indicator of the future market place of our common stock. Since our securities are not listed or quoted on any exchange or quotation system, the offering price of $.01 per share was arbitrarily determined. There is no assurance that any public market will be established or maintained for the Company’s stock or that the securities will ever trade at a price higher than the offering price. The offering price bears no relationship to book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be considered as an indicator of any future market price. The price of our shares may be volatile. If a market develops for our shares, of which no assurances can be given, the market price is likely be volatile and could fluctuate widely in price in response to various factors, many of which are beyond our control, including: technological innovations or new products and services by us or our competitors; additions or departures of key personnel; sales of our shares; our ability to integrate operations, technology, products and services; our ability to execute our business plan; operating results below expectations; loss of any strategic relationship; industry developments; economic and other external factors; and period-to-period fluctuations in our financial results.Because we have a very limited operating history with limited to no revenues to date, you may consider any one of these factors to be material. Our stock price may fluctuate widely as a result of any of the above.In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our shares. Offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. If our stockholders sell substantial amounts of our common stock in the public market, including shares offered by the selling stockholder, it could create a circumstance commonly referred to as an overhang and in anticipation of which the market price of our shares could fall. The existence of an overhang, whether or not sales have occurred or are occurring, could also make more difficult our ability to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. You will incur immediate and substantial dilution of the price you pay for your shares. Our current stockholders acquired their shares at an average cost of $0.001 per share, a cost per share substantially less than that which you will pay for the securities you purchase in this offering. Accordingly, any investment you make in these securities will result in the immediate and substantial dilution of the net tangible book value of those securities from the $0.01 you have paid for them. Upon completion of the offering, the net tangible book value of your shares will be $0.003, 70% less than your purchase price. Having only one director limits our ability to establish effective independent corporate governance procedures and increases the control of our President and Chief Executive Officer. We have only one director, who is not independent; accordingly, we cannot establish board committees comprised of independent members to oversee functions like compensation or audit issues. Until we have a larger board of directors which would include some independent members, if ever, there will be limited oversight of our President and Chief Executive Officer’s decisions and activities and little ability for minority shareholders to challenge or reverse those activities and decisions, even if they are not in the best interests of minority shareholders. 12 In the event that the Company’s shares are traded, they will most likely trade under $5.00 per share and, thus, will be a penny stock. Trading in penny stocks has many restrictions and these restrictions could severely affect the price and liquidity of the Company’s shares. In the event that our shares are traded, and our stock will most likely trade below $5.00 per share, and our stock will therefore be known as a “penny stock”, which is subject to various regulations involving disclosures to be given to you or, anyone prior to the purchase of any penny stock. The U.S. Securities andExchange Commission (the “SEC”) has adopted regulationswhich generally define a “penny stock” to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Our common stock will probably be considered to be a “penny stock” and will subject to the additional regulations and risks of such a security. A penny stock is subject to rules that impose additional sales practice requirements on broker/dealers who sell these securities to persons other than established customers and accredited investors. For transactions covered by these rules, the broker/dealer must make a special suitability determination for the purchase of these securities. In addition, he must receive the purchaser’s written consent to the transaction prior to the purchase. He must also provide certain written disclosures to the purchaser. Consequently, the “penny stock” rules may restrict the ability of broker/dealers to sell our securities, and may negatively affect the ability of holders of shares of our common stock to resell them. These disclosures require you or a purchaser to acknowledge that you understand the risks associated with buying penny stocks and that you can absorb the loss of your entire investment. Penny stocks are low priced securities that do not have a very high trading volume. Consequently, the price of the stock is often volatile and you may not be able to buy or sell the stock when you want to. You may have limited access to information regarding our business because our obligations to file periodic reports with the SEC could be automatically suspended under certain circumstances. As of effectiveness of our registration statement of which this prospectus is a part, we will be required to file periodic reports with the SEC. These reports will be available immediately to the public for inspection and copying (see “Available Information” elsewhere in this prospectus). Except during the year that our registration statement becomes effective, these reporting obligations may (in our discretion) be automatically suspended under Section 15(d) of the Securities Exchange Act of 1934 if we have less than 300 shareholders and do not file a registration statement on Form 8A. If this occurs after the year in which our registration statement becomes effective, we will no longer be obligated to file periodic reports with the SEC and your access to our business information would then be even more restricted. After this registration statement on Form S-1 becomes effective, we will be required to deliver periodic reports to security holders. However, we will not be required to furnish proxy statements to security holders and our directors, officers and principal beneficial owners will not be required to report their beneficial ownership of securities to the SEC pursuant to Section 16 of the Securities Exchange Act of 1934. Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protection against interested director transactions, conflicts of interest and similar matters. The Sarbanes-Oxley Act of 2002, as well as rule changes proposed and enacted by the SEC, the New York and American Stock Exchanges and the NASDAQ Stock Market, as a result of Sarbanes-Oxley, require the implementation of various measures relating to corporate governance. These measures are designed to enhance the integrity of corporate management and the securities markets and apply to securities that are listed on those exchanges or the NASDAQ Stock Market. Because we will not be seeking to be listed on any of the exchanges, we are not presently required to comply with many of the corporate governance provisions. Because we do not have independent directors, we do not have independent audit or compensation committees currently. As a result, our directors have the ability, among other things, to determine their own level of compensation. Until we comply with such corporate governance measures, regardless of whether such compliance is required, the absence of such standards of corporate governance may leave our stockholders without protections against interested director transactions, conflicts of interest, if any, and similar matters and investors may be reluctant to provide us with funds necessary to expand our operations as a result thereof. We intend to comply with all corporate governance measures relating to director independence as and when required. However, we may find it very difficult or be unable to attract and retain qualified officers, directors and members of board committees required to provide for our effective management as a result of Sarbanes-Oxley Act of 2002. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles. 13 Our internal controls may be inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial officer and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: · pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and/or directors of the Company; and · provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. We will be required to include a report of management on the effectiveness of our internal control over financial reporting. We expect to incur additional expenses and diversion of management’s time as a result of performing the system and process evaluation, testing and remediation required in order to comply with the management certification requirements. We do not have sufficient and qualified personnel to segregate responsibilities and may not have the financial resources to engage outside consultants or professionals to overcome our lack of personnel. During the course of our testing, we may identify other deficiencies that we may not be able to timely remediate. In addition, if we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent financial fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, may fall significantly. Under the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards. Pursuant to Section 107(b) of the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards for an “emerging growth company.” This election will permit us to delay the adoption of new or revised accounting standards that will have different effective dates for public and private companies until such time as those standards apply to private companies. Consequently, our financial statements may not be comparable to companies that comply with public company effective dates. 14 We are an “emerging growth company” and we cannot be certain if we will be able to maintain such status or if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart our Business Startups Act of 2012, or JOBS Act, and we intend to adopt certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden parachute payments not previously approved. We may remain as an “emerging growth company” for up to five full fiscal years following our initial public offering. We would cease to be an emerging growth company, and therefore not be able to rely upon the above exemptions, if we have more than $1 billion in annual revenue in a fiscal year, we issue more than $1 billion of non-convertible debt over a three-year period, or we have more than $700 million in market value of our common stock held by non-affiliates as of any July 31 before the end of the five full fiscal years. Additionally, we cannot predict if investors will find our common stock less attractive because we will rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. As we do not have an escrow account or trust account for investors ’ subscriptions, if we file for bankruptcy protection or are forced into bankruptcy protection, investors will lose their entire investment. Invested funds for this offering will not be placed in an escrow or trust account. Accordingly, if we file for bankruptcy protection, or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to thebankruptcy laws. As such, you may lose your investment and your funds will be used to pay creditors. Provisions of our Articles of Incorporation could delay or prevent change of control. Our Articles of Incorporation currently authorize our Board of Directors to issue up to 10,000,000 shares ofpreferred stock without stockholder approval, in one or more series and to determine the dividend rights, terms, conversion rights, voting rights, redemption rights and terms, liquidation preferences, and any other rights, preferences, privileges, and restrictions applicable to each new series of preferred stock. The designation of preferred stock in the future could make it difficult for third parties to gain control of our company, prevent or substantially delay a change in control, discourage bids for our common stock at a premium, or otherwise adversely affect the market price of our common stock. USE OF PROCEEDS The Company anticipates the proceeds from the sale of securities under this prospectus will be $20,000. We expect to disburse these funds as follows: Total proceeds $ % Less: offering expenses 50 % Available working capital 50 % Less:Website development 9 % Internet expenses % Marketing 15 % Professional fees % Office usage 6 % Office expenses 3 % Total Use, All Proceeds $ % The expenses shown above are estimates only. The actual expenditures may differ from the estimates. Future events may require that the use of the offering proceeds include expenditures other than those set forth herein. Changes in the proposed application may be made at the discretion of the Board of Directors. Pending utilization of the proceeds as provided herein, or as otherwise directed by the Board of Directors, the Company will invest all or part of the proceeds of this offering in certificates of deposit, savings deposits, short-term obligations of the United States, or they may be left in interest-bearing checking accounts. 15 The foregoing expenditures are budgeted for a six month period. We anticipate that we will require additional capital to effectively support our operations and to otherwise implement our overall business strategy. Such additional funds may come from the sale of equity and/or public or private debt. Such financing may not be available. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. No assurance can be given that such funds will be available or, if available, that it will be on terms satisfactory to us. If we are unable to obtain necessary financing, we may be forced to suspend or cease operations. See “Management’s Discussion and Analysis of Results of Financial Condition and Results of Operations.” DETERMINATION OF OFFERING PRICE Our common stock is not listed or quoted on any exchange or quotation system and we have not applied for listing or quotation on any public market. The offering price of $0.01 per share was arbitrarily determined by our Board of Directors. The offering price bears no relation to our book value, assets or earnings of our company or any other recognized criteria of value and should not be considered as an indicator of any future market price. Subsequent to the closing of this offering, we intend to take affirmative steps to have our securities quoted on the OTC Bulletin Board and/or the OTC QB. We cannot assure you that any such an application for quotation will be approved. Even if our securities were approved for trading on the OTC BB and/or the OTC QB, we cannot assure you that a public market would materialize. Should a market develop for our securities, the market price may be less than the offering price. The share price will be determined by market demand and will fluctuate based on said demand. (See Risk Factor “The price of our shares may be volatile.”) DILUTION The price of the securities offered hereby is fixed at $0.01 each. Our current stockholders acquired their shares at a cost substantially less than that which the investors in this offering will pay.Upon the sale of the securities offered hereby, the investors in this offering will experience an immediate and substantial “Dilution.” Therefore, investors in this offering will bear a substantial portion of the risk of loss.Additionally, future sales of the Company’s securities by us could result in further dilution. “Dilution” represents the difference between the offering price of the shares of the Company and the net book value per share immediately after completion of the offering.”Net Book Value” is the amount that results from subtracting total liabilities of the Company from total assets.In this offering, the level of dilution is relatively substantial as a result of the low book value of the Company’s issued and outstanding stock.The net book value of the Company on July 31, 2012 was $3,500 or $0.0006 per share.Assuming all shares offered herein are sold, and given effect to the receipt of the proceeds of this offering, plus net cash on hand, the net book value of the Company will be $23,500 or $0.003per share.Therefore, the purchasers of the shares in this offering will suffer an immediate and substantial dilution of approximately $0.007 per share, while the present stockholders n will receive an immediate and substantial increaseof $0.002 per share in the net tangible book value of the shares they hold.This will result in a 70% dilution for purchasers of securities of this offering. 16 The following table compares the differences of your investment in our shares with the investment of our existing stockholders. Existing Stockholders Sale of 2,000,000 Shares Price Per Share $ Net Tangible Book Value Before Offering Net Tangible Book Value After Offering Increase to Present Stockholders After Offering Capital Contribution $ Number of Shares After Offering Held by Existing Stockholders Percentage of Ownership After Offering 75 % Purchasers of Shares in This Offering Price per Share $ Net Tangible Book Value Before Offering Net Tangible Book Value After Offering Dilution per Share Capital Contribution $ Number of Shares After Offering Held by Public Investors Percentage of Ownership After Offering 25 % PLAN OF DISTRIBUTION AND RELATED MATTERS General This prospectus relates to: (i) a primary offering of our common stock in which we are offering 2,000,000 shares on a “best efforts, all-or-none” basis and (ii) a stockholder offering of the resale by a selling stockholder of up to 3,000,000 shares of our common stock. The offering price is fixed at $0.01 per share for both newly issued shares and those being sold by a current shareholder. We will receive the proceeds from the sale of our common stock in the primary offering however, we will not receive any of the proceeds from the sale of the shares sold in the stockholder offering. Plan of Distribution of the Company’s Primary Offering of 2,000,000 Shares This is a self-underwritten offering. There are no plans or arrangements to enter into any contracts or agreements to sell the shares through underwriters, dealers, agents or anyone who may receive compensation. The shares offered by the Company, 2,000,000, will be sold directly to the public by our director and officer, Patrick Brooks. We cannot assure you that any of the shares offered by the Company under this prospectus will be sold. No one has committed to purchase any of the shares offered. Mr. Brooks intends to offer the shares to family members, friends, and business associates. He may also utilize investment meetings. The intended methods of communication with prospective investors include, without limitation, telephone and personal contact. He will not utilize the Internet or print media to advertise our offering.In offering the securities on our behalf, Mr. Brooks will be relying on the safe harbor provisions from broker-dealer registration set forth in Rule 3a4-1 under the Securities and Exchange Act of 1934. 17 We believe that Mr. Brooks is entitled to rely on the safe harbor provisions because he: (a) is not subject to a statutory disqualification, as that term is defined in Section 3(a)(39)of the Act, at thetime of his participation; and (b) will not be compensated in connection with his participation by the payment of commissions or otherremuneration based either directly or indirectly on transactions in securities; and (c) is not, nor will he be at the time of his participation in the offering, an associated person of a broker-dealer; and (d) meets the conditions of paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that he (A)primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of our company, other than in connection with transactions in securities; and (B) is not a broker or dealer, or been associated person of a broker or dealer, within the preceding twelve months; and (C) has not participated in selling and offering securities for any Issuer more than once every twelve months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Our director, officer, control person and his affiliates may purchase shares in this offering solely for the purpose of closing the offering. Any such purchase is will not exceed 12 ½ % of the securities offered herein. Terms of the Offering The shares offered will be sold at a price of $0.01 per share. There is no minimum amount of subscription required per investor. Subscriptions, once received by us, are irrevocable. This offering will commence on the effective date of this prospectus, as declared by the Securities and Exchange Commission and, will terminate on the earlier of (i) the date when all 2,000,000 shares are sold and clear funds received or, (ii) 180 days from the effective date of this prospectus, or any extension thereto. In the sole discretion of the Company, the offering period can be extended for an additional period of 90 days.If the offering is extended it will terminate no later than the last day of the 90 day extension period. If the offering is not fully subscribed within the offering period or any extension thereof, all Subscription Amounts will be returned to subscribers, without interest or deduction of any kind, within two business days of the expiration of the offering. Procedures and Requirements for Subscriptions If you decide to subscribe for the shares in this offering, you will be required to execute a Subscription Agreement and tender it, together with a certified check, money order or bank draft to us. Subscriptions, once received by the Company, are irrevocable. The offering is being made on a “best efforts, all-or-none” basis. This means that the offering must be fully subscribed, and the proceeds received in clear funds, prior to the expiration date of the offering or Subscription Amounts funds will be returned to subscribers within two business days of the expiration of the offering. 18 Deposit of Offering Proceeds During the offering period, the Company will deposit the Subscription Amounts in a segregated non-interest bearing checking account we control. It is not a trust, escrow or similar account. These monies will be deposited with Bank of America, N.A. As Subscription Amounts will be in our sole control, such funds will be subject to the risk that creditors could attach these funds during the offering period. As the offering is being made on a “best efforts, all-or-none” basis, the Company will not access the Subscription Amounts unless and until all shares are sold and the proceeds are received in cleared funds – the sum of $20,000. At that time, the funds will be withdrawn and used by us as set forth in the “Use of Proceeds” section of this prospectus. In the event that the offering is not fully subscribed, in cleared funds, prior to the expiration date, all Subscription Amounts will be returned to subscribers, without interest or deduction, within two business days of the offering’s expiration date. Right to Reject Subscriptions We reserve the right to withdraw or cancel this offering and to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for the offering will be accepted or rejected and returned within two business days of being received by us. Plan of Distribution for the Stockholder Offering of 3,000,000 Shares The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholder may offer all or part of the shares for resale from time to time. However, the selling stockholder is under no obligation to sell all or any portion of such shares; nor is the selling stockholder obligated to sell any shares immediately upon effectiveness of this prospectus. The selling stockholder will be offering 3,000,000 shares of common stock being covered by this prospectus. The offering price is fixed at $0.01 per share. The offering price has been arbitrarily determined as the selling price. The distribution of the shares may be effected in one or more of the following methods: (a) ordinary brokerage transactions and transactions in which the broker solicits purchasers; (b) privately negotiated transactions; (c) through transactions in options, swaps or other derivatives (whether exchange listed or otherwise); and (d) a combination of any of the aforementioned methods of sale. In the event of the transfer by the selling stockholder of its common shares to any pledgee, donee or other transferee, we will amend this prospectus and the registration statement ofwhich this prospectus forms a part by the filing of a post-effective amendment in order to have the pledgee, donee or other transferee in place of the selling stockholder who has transferred its shares. The selling stockholder and any broker-dealers or agents that participate with the selling stockholder in the sale of the shares of common stock may be deemed to be “underwriters” within the meaning of the Securities Act in connection with these sales. In that event, any commissions received by the broker-dealers or agents and any profit on the resale of the shares of common stock purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. From time to time, the selling stockholder may pledge shares of common stock pursuant to the margin provisions of customer agreements with brokers. Upon a default by the selling stockholder, its broker may offer and sell the pledged shares of common stock from time to time. Upon a sale of the shares of common stock, the selling stockholder intends to comply with the prospectus delivery requirements under the Securities Act by delivering a prospectus to each purchaser in the transaction. We intend to file any amendments or other necessary documents in compliance with the Securities Act which may be required in the event the selling stockholder defaults under any customer agreement with brokers. To the extent required under the Securities Act, a post-effective amendment to this registration statement will be filed disclosing the name of any broker-dealers, the number of shares of common stock involved, the price at which the common stock is to be sold, the commissions paid or discounts or concessions allowed to such broker-dealers, where applicable, that such broker-dealers did not conduct any investigation to verify the information set out or incorporated by reference in this prospectus and other facts material to the transaction. 19 We and the selling stockholder will be subject to applicable provisions of the Exchange Act and the rules and regulations under it, including, without limitation, Rule 10b-5 and, insofar as a selling stockholder is a distribution participant and we, under certain circumstances, may be a distribution participant, under Regulation M. With certain exceptions, RegulationM precludes the selling security holders, any affiliated purchasers, and any broker-dealer or other person who participates in such distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase any security which is the subject of the distribution until the entire distribution is complete. RegulationM also prohibits any bids or purchases made in order to stabilize the price of a security in connection with the distribution of that security. All of the foregoing may affect the marketability of the shares offered in this prospectus. All expenses of the registration statement including, but not limited to, legal, accounting, printing and mailing fees are and will be borne by us. Any commissions, discounts or other fees payable to brokers or dealers in connection with the Stockholder Offering will be borne by the selling stockholder, the purchasers participating in such transaction, or both. Penny Stock Rules The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks” as such term is defined by Rule 15g-9. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act. The shares will remain penny stock for the foreseeable future. /The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his or her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in our company will be subject to the penny stock rules. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which: (i)contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (ii)contains a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities’ laws; (iii)contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and significance of the spread between the bid and ask price; (iv)contains a toll-free telephone number for inquiries on disciplinary actions; (v)defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (vi)contains such other information and is in such form as the Commission shall require by rule or regulation. The broker-dealer also must provide to the customer, prior to effecting any transaction in a penny stock, (i)bid and offer quotations for the penny stock; (ii)the compensation of the broker-dealer and its salesperson in the transaction; (iii)the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (iv)monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. 20 Blue Sky Restrictions on Resale If a selling stockholder wants to sell shares of our common stock under this registration statement in the United States, the selling stockholder will also need to comply with state securities laws, also known as “Blue Sky laws,” with regard to secondary sales.All states offer a variety of exemption from registration for secondary sales.Many states, for example, have an exemption for secondary trading of securities registered under Section 12(g) of the Securities Exchange Act of 1934 or for securities of issuers that publish continuous disclosure of financial and non-financial information in a recognized securities manual, such as Standard & Poor’s.The broker for a selling stockholder will be able to advise a selling stockholder which states our common stock is exempt from registration with that state for secondary sales. Any person who purchases shares of our common stock from the selling stockholder under this registration statement who then wants to sell such shares will also have to comply with Blue Sky laws regarding secondary sales. PRINCIPAL STOCKHOLDERS The following table sets forth, as of the date of this prospectus, certain information with respect to the beneficial ownership of our shares, by our named directors and executive officers individually, our directors and officers as a group, and each person known to us to be the beneficial owner of 5% or more of our outstanding shares. Unless otherwise indicated in a footnote, the business address of each stockholder is: c/o 3050 E. Chevy Chase Drive, Glendale, California 91206. Title of Class Name of Beneficial Owner Amount and Nature of Beneficial Owner(1) Percentage of Class (1) Common Stock Brooks Family Trust Common Stock Patrick C. Brooks (beneficially owned)(2) (3) Common Stock All executive officers and directors as a group (2) (1) Assumes 6,000,000 shares issued and outstanding. (2) Mr. Patrick Brooks, director and officer, holds voting and dispositive power with respect to the shares owned by the Brooks Family Trust. Accordingly, he is deemed to have beneficial ownership of such shares. Brooks Family Trust is a trust for the benefit of the children of Mr. Brooks. He is neither a trustee nor beneficiary of the Trust. He disclaims beneficial ownership of any shares in which he does not have a pecuniary interest. Under the rules of the SEC, a person is deemed to be a ‘‘beneficial owner’’ of a security if that person has or shares ‘‘voting power,’’ which includes the power to vote or to direct the voting of such security, or ‘‘investment power,’’ which includes the power to dispose of or to direct the disposition of such security. Director and/or Officer of the Company. The Brooks Family Trust and Mr. Brooks may be deemed to be “parents” and “promoters” of our Company, within the meaning of such terms under the Securities Act of 1933, as amended. There are no other “parents’ or “promoters” of our Company. 21 Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers, and persons who own more than ten percent of our common stock, to file with the Securities and Exchange Commission initial reports of ownership and reports of changes of ownership of our common stock. Officers, directors and greater than ten percent stockholders are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. We intend to ensure, to the best of our ability, that all Section 16(a) filing requirements applicable to our officers, directors and greater than ten percent beneficial owners are compiled within a timely fashion. SELLING STOCKHOLDER The owner of shares in the Stockholder Offering is referred to as a “selling stockholder.”The selling stockholder acquired its shares from us in a privately negotiated transaction. The shares offered hereby are being registered to permit public secondary trading, and the selling stockholder may offer all or part of the shares for resale from time to time. However, the selling stockholder is under no obligation to sell all or any portion of such shares; nor is the selling stockholder obligated to sell any shares immediately upon effectiveness of this prospectus. The following table sets forth the name of the selling stockholder, the total number of shares owned prior to the offering, the number of shares offered and the percentage of shares owned after the offering assuming the selling stockholder sells all of its shares. The stockholder listed below shares voting and dispositive power with respect to such shares except as indicated in a footnote. The selling stockholder is deemed to be an “underwriter” within the meaning of the Securities Act of 1933, as amended, in connection with the sales of the shares offered hereby. Name of Selling Stockholder Shares of common stock owned prior to offering Shares of common stock to be registered Shares of common stock not registered with this registration Percentage of common stock outstanding after registration (1) Brooks Family Trust 25 % Patrick C. Brooks (beneficially owned) (2) (3) 25
